DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112(a)
Applicant’s arguments, see remarks and amended claims, filed 6/27/2022, with respect to the rejection of claims 3, 6, and 11 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 3, 6, and 11 has been withdrawn. 

102/103
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the disclosure of Wyeth is limited to transmitting RF signals through the body. Remarks, P.7. This contention is unsupported by the record. Applicant attempts to limit the disclosure of Wyeth to the embodiment described in paragraph [0009]. It is improper to attack the disclosure of an embodiment not relied upon in the rejection of record. Thus, this argument is moot. In arguendo, paragraphs [0039]-[0040] discloses an embodiment in which a single transmitter 120 and a single receiver 124 are positioned on the same side of the head as in Figure 1 including having the transmitter and receiver by coplanar and concentric. Further, paragraph [0061] discloses an embodiment in which the emitter coil and detector coil are placed on the same side of the subject tissue in a coplanar and/or concentric manner. Further, paragraph [0069] discloses an embodiment wherein the transmitter and receiver are concentric. Further, paragraph [0073] discloses an embodiment wherein the transmitter and receiver are concentric. Further, paragraph [0144] discloses an embodiment wherein a single coil is employed as both the transmitter and receiver, i.e., a transceiver. Further, paragraph [0175] discloses an embodiment wherein an excitation coil and a sensing coil are coaxial. These examples demonstrate that Wyeth’s disclosure encompasses single coils, coplanar coils, and concentric coils all of which function without reliance on transmitting signals through the body as alleged by the applicant. 
Applicant further provides a conclusory statement:
It would be understood by a person of ordinary skill in the art that any signal received by a receiver 124 so positioned (i.e. positioned on the same side as the transmitter 120 in a manner suitable for obtaining a measurement of the transmitted magnetic field) does not disclose an electrical response as recited in claim 1, as vital sign information cannot be generated based on a signal received by a receiver 124 that is so positioned. Remarks, P.7-8.
Examiner disagrees on two fronts: 
First, there is no indication that Wyeth is unsuitable for acquiring a measurement of the transmitted magnetic field. To the contrary, paragraph [0040] of Wyeth states that the emitted magnetic field may be sampled from the transmitter 120 by measuring the current and/or voltage present on the transmitter 120. Additionally, paragraph [0175] of Wyeth states that the sensing coil that is coaxially centered with the excitation coil can detect the primary magnetic field and its perturbation through a proximal conductive sample. These examples demonstrate that Wyeth’s disclosure would inform one of ordinary skill in the art before the effective filing date of the claimed invention that measurements of the magnetic field of a proximally located sample is possible without transmitting the magnetic field through the entirety of the sample as contended by the applicant. See also, Oum, Steffen, Iyer, and the provided pertinent art for extensive background on obtaining measurements from one side of the body. Second, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)."
Applicant further argues that Wyeth does not disclose the newly introduced claim feature of a single RF loop coil. Remarks, P.8. However, as detailed in infra rejection Wyeth discloses that a single RF coil may act as a transceiver for both transmitting and receiving signals. Additionally, or in the alternative, as detailed in infra rejection, Oum and Steffen similarly teach that a single RF antenna or coil may act as a transceiver for both transmitting and receiving signals. 

Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6, line 4 reads “from both magnitude signal component at the second frequency.” This should read “from both a magnitude signal component at the second frequency.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyeth et al. (U.S. Pub. No. 2015/0374292), hereinafter “Wyeth,” or, in the alternative, under 35 U.S.C. 103 as being obvious over Wyeth in further view of Oum et al. (“Two frequency radar sensor for non-contact vital signal monitor” 2008), hereinafter “Oum,” or in the alterative, Wyeth in further view of Steffen et al. (“Mobile noncontact monitoring of heart and lung activity” 2007), hereinafter “Steffen.”

Regarding claim 1, Wyeth discloses a vital sign monitoring device (“a device for detecting spatial differences in fluid level changes in a tissue of a patient.” [0008]; “Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency” [0111]) comprising:
	a single (“a single transmitter 120 and a single receiver 124” [0039]; “receiver may be positioned on the same side of the patient’s head as the transmitter 120 (e.g., the receiver may be concentric within or may circumscribe the transmitter 120… the emitted magnetic field may be sampled from the transmitter 120 in another fashion, such as by measuring the current and/or voltage present on the transmitter 120” [0040]; “It is possible to allow a single antenna or coil to act as either a transmitter or receiver at different times, thus creating a transceiver.” [0144]; see also concentric transceivers in [0061], [0073], and [0175]) radio frequency, RF (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz and 500 MHz, between 3 MHz and 300 MHz, and so forth” [0064]), loop coil (loop coil, Figs. 2A-2F) that is resonant at both a first frequency and a second frequency that is different from and higher than the first frequency (“the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes” [0063]);
an electronic oscillator circuit connected to the RF loop coil to form an oscillator at both the first frequency and the second frequency (“Standard digital phase-lock loop techniques may be used to derive the selectable frequencies from a single stable crystal-controlled clock oscillator. As described above, the digital portions of the synthesizer 110 may be implemented in one of the FPGAs 110 in the processing unit 104.” [0078]);
a voltage source adapted to energize the RF loop coil simultaneously at both the first frequency and the second frequency (“There may be a medical grade low-voltage DC power supply to power all of the processing unit's 104 internal electronics that meets applicable standards for patient isolation, line to neutral, chassis, and patient leakage as well as earth to ground continuity, EMI susceptibility and emissions, and other standard medical device requirements.” [0031]; “voltage of the loop 250” [0069]; “the voltage on the transmitters and receivers” [0074]; “The amplifiers were connected as conventional operational amplifiers and collected the reference voltage (Vref) and the induced voltage (Vind) in the excitation and sensing coils, respectively” [0175]);
readout electronics connected to the loop coil and adapted to measure an electrical response of the RF loop coil energized by the voltage source simultaneously at both the first frequency and the second frequency (“One FPGA 110 may synthesize a time-varying signal to be provided to a transmitter (transmitter may be alternatively be referred to by emitter) 120 to generate a magnetic field, the second FPGA 112 may collect and average digital samples of transmitted and received magnetic fields, and the third FPGA 114 may measure the phase shift between the transmitted and received signals representative of the transmitted and received magnetic fields.” [0034]; “an additional receiver may be positioned on the same side of the patient's head as the transmitter 120 (e.g., the receiver may be concentric within or may circumscribe the transmitter 120, or may be positioned in a separate plane from the transmitter 120) in order to obtain a measurement of the transmitted magnetic field from the transmitter (not shown in FIG. 1). In other examples, the emitted magnetic field may be sampled from the transmitter 120 in another fashion, such as by measuring the current and/or voltage present on the transmitter 120.” [0040]; “The waveform averager FPGA 112 may begin to collect and average waveforms (e.g., fluid data) from the transmitter 120 and the receiver 124 in operation 505. The averaged waveforms may be provided to the phase shift measurement FPGA 114, which may determine the phase shift between the transmitter 120 and receiver 124 waveforms beginning in operation 506, with the ultimate phase calculation of interest being calculated in operation 507. The phase calculation may be provided to the laptop 102 in operation 508.” [0063]; “sensed voltage and current.” [0069]; “any phase shift between (measured) voltages and currents in a single-turn loop 250 may be detected.” [0076]; “The A to D converter 122 for the transmitter 120, for example, may differentially sample the voltage across the balanced outputs of the transmitter 120 in one example.” [0085]; “As has been described, the VIPS device may capture electrical property data at a multitude of frequencies. This data may include measurements of the phase shift and attenuation of voltage or current signals between the emitter and detector.” [0148]) and to:
extract at least one signal component of the electrical response at the first frequency (“The waveform averager FPGA 112 may begin to collect and average waveforms (e.g., fluid data) from the transmitter 120 and the receiver 124 in operation 505. The averaged waveforms may be provided to the phase shift measurement FPGA 114, which may determine the phase shift between the transmitter 120 and receiver 124 waveforms beginning in operation 506, with the ultimate phase calculation of interest being calculated in operation 507. The phase calculation may be provided to the laptop 102 in operation 508. At any point after operation 505, the frequency synthesizer FPGA 110 may provide another frequency to the transmitter 120, and the process may repeat for the next frequency. Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated. For example, the frequency synthesis FPGA 110 may provide the next frequency in repeated operation 504 while the phase shift measurement FPGA 114 measures the phase shift between the waveforms from the previous frequency, or the frequency synthesis FPGA may not provide the second frequency until the phase calculation has been provided to the laptop in operation 508. In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]);
extract at least one signal component of the electrical response at the second frequency (“The waveform averager FPGA 112 may begin to collect and average waveforms (e.g., fluid data) from the transmitter 120 and the receiver 124 in operation 505. The averaged waveforms may be provided to the phase shift measurement FPGA 114, which may determine the phase shift between the transmitter 120 and receiver 124 waveforms beginning in operation 506, with the ultimate phase calculation of interest being calculated in operation 507. The phase calculation may be provided to the laptop 102 in operation 508. At any point after operation 505, the frequency synthesizer FPGA 110 may provide another frequency to the transmitter 120, and the process may repeat for the next frequency. Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated. For example, the frequency synthesis FPGA 110 may provide the next frequency in repeated operation 504 while the phase shift measurement FPGA 114 measures the phase shift between the waveforms from the previous frequency, or the frequency synthesis FPGA may not provide the second frequency until the phase calculation has been provided to the laptop in operation 508. In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]); and
generate vital sign data using both the at least one signal component of the electrical response at the first frequency and the at least one signal component of the electrical response at the second frequency (“the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency” [0111]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]), and
wherein the device is structured such that, in the same plane in which the RF loop coil receives output from the voltage source in order to generate the electrical response, the electrical response can be measured (“receiver may be positioned on the same side of the patient’s head as the transmitter 120 (e.g., the receiver may be concentric within or may circumscribe the transmitter 120… the emitted magnetic field may be sampled from the transmitter 120 in another fashion, such as by measuring the current and/or voltage present on the transmitter 120” [0040]; “the emitter coil and detector coil may be placed on the same side of the subject tissue. A co-planar arrangement may be appropriate… concentric co-planar arrangement” [0061]; “the two loops may be fabricated in the same plane with concentric circular strip-line traces… may be used for the transmitter 120, and/or the receiver 124” [0073]; “It is possible to allow a single antenna or coil to act as either a transmitter or receiver at different times, thus creating a transceiver.” [0144]; “The excitation and modulation signals were connected to the transceiver and the dual-channel demodulator modules, respectively. The transceiver consisted of an excitation coil and a sensing coil, coaxially centered” [0175]).
	Additionally, or in the alternative, in the same field of endeavor of RF detection of vital signs, Oum teaches a vital sign monitoring device (non-contact vital signals monitor, Abstract), comprising:
	a single (a broadband Vivaldi antenna, P.921 paragraph 4) radiofrequency, RF (800 Mhz and 2.4 Ghz, P.3 para 4) antenna that is resonant at both a first frequency (800 Mhz, P.921 para 4) and a second frequency that is different from and higher than the first frequency (2.4 Ghz, P.921 para 4);
	an electronic oscillator circuit (oscillator, P.919, Figs. 1 and 5 have an oscillator circuit represented by an encircled ~) connected to the RF antenna to form an oscillator at both the first frequency and the second frequency (Fig. 5 demonstrates that the RF antenna represented by the three prong structure (left) is connected to both the 800Mhz oscillator (top) and the 2.4Ghz oscillator (bottom);
energize the RF antenna simultaneously at both the first frequency and the second frequency (Fig. 5 demonstrates that the RF antenna represented by the three prong structure (left) is connected to both the 800Mhz oscillator (top) and the 2.4Ghz oscillator (bottom) simultaneously);
readout electronics connected to the RF antenna and adapted to measure an electrical response of the RF antenna energized simultaneously at both the first and the second frequency (low noise amplifiers, gain block, mixer block, high frequency power combiner, band pass filter, low pass filters, and data acquisition board provide the received signal from the antenna to the personal computer, P.921 para 4 and Fig. 5) and to:
extract at least one signal component of the electrical response at the first frequency (received signal at first frequency, S1R(t), contains the amplitude and phase of the received signal, Equation 12, P.921 para 2);
extract at least one signal component of the electrical response at the second frequency (received signal at second frequency, S2R(t), contains the amplitude and phase of the received signal, Equation 12, P.921 para 2);
generate vital sign data (heart and lung displacement, P.921 para 1) using both the at least one signal component of the electrical response at the first frequency and the at least one signal component of the electrical response at the second frequency (the first frequency signal and the second frequency signal are multiplied and combined, P.921 para 3); and
wherein the device is structured such that, in the same plane in which the RF antenna receives output in order to generate the electrical response, the electrical response can be measured (a broadband Vivaldi antenna, P.921 paragraph 4; RF antenna represented by the three prong structure (left) is configured for transmission and reception, Fig. 5; a Vivaldi antenna is planar in structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using a coplanar or a concentric transmitter and a receiver, or a single RF loop coil to transmit and receive magnetic field measurements with Steffen’s teaching of using a single planar antenna to transmit and receive magnetic field measurements and two frequencies simultaneously to achieve the predictable result of providing a vital sign monitoring device that is robust to random body motions P.919 I. Introduction. 
	Additionally, or in the alternative, in the same field of endeavor of RF detection of vital signs, Steffen teaches a vital sign monitoring device (monitoring of heart activity using a circular coil, B. Magnetic Induction Measurements), comprising:
	a single (single coil arrangement, B. Magnetic Induction Measurements) radio frequency, RF (operation frequency of 28 MHz, B. Magnetic Induction Monitoring), loop coil (single-wound coil, 1) Monitoring of the Isolated Heart Activity) that is resonant at a frequency (resonance frequency of 28 MHz, B. Magnetic Induction Monitoring);
	an electronic oscillator circuit connected to the RF loop coil to form an oscillator at the frequency (LC-oscillator operating at resonance frequency, 1) Monitoring of the Isolated Heart Activity and B. Magnetic Induction Monitoring);
	energizing the RF loop coil at the frequency (operation of the coil at resonance frequency, B. Magnetic Induction Monitoring);
	readout electronics connected to the loop coil (induction sensor, LC-oscillator, and microcontroller connected to the single coil system, Fig. 6 and 1) Monitoring of the Isolated Heart Activity) and adapted to measure an electrical response of the RF loop coil energized by the voltage source at the frequency (measurement setup measuring induction, Fig. 6 and 1) Monitoring of the Isolated Heart Activity) and to:
	extract at least one signal component of the electrical response at the frequency (measurement of heart activity, Fig. 12, 1) Monitoring of the Isolated Heart Activity);
	generate vital sign data using the signal component of the electrical response at the frequency (display of heart activity, Fig. 12, 1) Monitoring of the Isolated Heart Activity), and
	wherein the device is structured such that, in the same plane in which the RF loop coil receives output from the voltage source in order to generate the electrical response, the electrical response can be measured (single coil arrangement where excitation and measurement are performed with the same coil, B. Magnetic Induction Measurements, B. Magnetic Induction Monitoring; eddy current injection and measurement of re-induced field from a single coil arrangement, Fig. 5, Fig. 11, 1) Monitoring of the Isolated Heart Activity).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using a coplanar or a concentric transmitter and a receiver, or a single RF loop coil to transmit and receive magnetic field measurements with Steffen’s teaching of using a single RF loop coil to transmit and receive magnetic field measurements to achieve the predictable result of improving the mobility and accessibility of the sensing system including incorporating the device into a piece of clothing (Steffen, Abstract, B. Magnetic Induction Measurements, B. Magnetic Induction Monitoring, Fig. 11, IV. Conclusion).

Regarding claim 2, Wyeth discloses the at least one signal component of the electrical response at the first frequency includes a loop impedance magnitude signal component at the first frequency includes a loop impedance magnitude signal component at the first frequency and the vital sign data includes a heart rate derived from at least the impedance magnitude signal component at the first frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]).

Regarding claim 7, Wyeth discloses the readout electronics are connected to measure the electrical response comprising the impedance of the RF loop coil energized by the impedance analyzer at both the first frequency and the second frequency (“image the biological impedance of a patient's brain” [0039]; “the FFT for each of the transmitter and receiver time domain waveforms can be calculated (in other embodiments, however, the FFT may be calculated by an FPGA or other processor proximate the A to D converters). The resulting real and imaginary solutions which represent the resistive and reactive frequency domain data can then be converted from cartesian to polar coordinates, thus yielding frequency domain plots of the magnitude and phase of the waveforms. The phase of each waveform can be obtained from the frequency domain plots of phase for the frequency of interest.” [0100]; “VIPS could be used to detect early stages of intracranial swelling, hyperemia, venous pooling, hemorrhage, ischemia, blood flow rate changes or other biologic changes affecting the tissue's bioimpedance.” [0160]).

Regarding claim 9, Wyeth discloses a printed circuit board (PCB) wherein the RF loop coil comprises a printed circuit disposed on the PCB (“a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board.” [0068]; see also, [0040], [0070], [0075], [0085], [0117], [0122], [0144]).

Regarding claim 10, Wyeth discloses the readout electronics comprise at least one of an electric circuit and a microchip disposed on the PCB and the vital sign monitoring device is a unitary planar device (“A to D converters may be positioned on the same printed circuit board as the respective transmitters 120 or receivers 124 in some examples.” [0040]; Fig. 1 demonstrates that the readout ADCs and the coils are on the same PCB which may be employed on a planar surface; Figs. 2 demonstrate that the coils may be employed on a planar surface).

Regarding claim 15, Wyeth discloses the device further comprises an annular Faraday shield arranged to shield the RF loop coil (“The shielded transmission line may include a first conductor as a shield 251 that at least partially encloses a second conductor. The first conductor or shield 251 may be grounded and may form a faraday cage around the second conductor. The second conductor may provide an output signal responsive to the changing magnetic field, and, due to the faraday cage, the second conductor may be shielded from external electrostatic effects and from capacitive coupling. For example, in one embodiment, a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board. A plurality of vias may extend between the two grounded planes, with the spacing of the vias determined by the wavelengths of the electromagnetic field being transmitted and/or received, and the vias together with the two grounded planes forming an effective electrostatic or faraday cage around the buried strip line loop 250.” [0068], [0070]), and wherein the Faraday shield includes at least one opening in which a portion of the radio frequency, RF, loop coil is exposed (“In FIG. 2E, four conductive (e.g., copper) layers 271, 272, 273, 274 may be formed on a printed circuit board as shown, with three layers of dielectric material (not shown in FIG. 2E) coupled between the four conductive layers 271, 272, 273, 274 when stacked vertically. The top and bottom layers 271, 274 may be grounded and thus form an electric shield. Furthermore, small linear breaks 271A, 274 a may be present in both of the top and bottom layers 271, 274 so that the ground planes 271, 274 don't act like additional shorted turns. In between the top and bottom ground layers 271, 274, the +loop 273 and the −loop 272 may be positioned, with the leads from the two loops 272, 273 being coupled to a balanced amplifier (not shown in FIG. 2E). The +loop 273 and the −loop 272 may be center tapped in some examples. The inner diameter of the two loops 272, 273 may be approximately 1 inch, and may be slightly greater than the inner diameter of the circular void in the two grounded planes 271, 274.” [0070]).

Regarding claim 16, Wyeth discloses the radio frequency, RF, loop coil is a tunable loop coil (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz and 500 MHz, between 3 MHz and 300 MHz, and so forth” [0064]; (“the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes” [0063]), and
wherein the device further comprises an annular Faraday shield arranged to shield the RF loop coil, and a ground shield annularly disposed about the tunable loop coil (“The shielded transmission line may include a first conductor as a shield 251 that at least partially encloses a second conductor. The first conductor or shield 251 may be grounded and may form a faraday cage around the second conductor. The second conductor may provide an output signal responsive to the changing magnetic field, and, due to the faraday cage, the second conductor may be shielded from external electrostatic effects and from capacitive coupling. For example, in one embodiment, a single loop 250 of buried strip line may be sandwiched between two grounded planes in a printed circuit board. A plurality of vias may extend between the two grounded planes, with the spacing of the vias determined by the wavelengths of the electromagnetic field being transmitted and/or received, and the vias together with the two grounded planes forming an effective electrostatic or faraday cage around the buried strip line loop 250.” [0068], [0070]), wherein the ground shield and the Faraday shield include at least one opening in which a portion of the tunable loop coil is exposed (“In FIG. 2E, four conductive (e.g., copper) layers 271, 272, 273, 274 may be formed on a printed circuit board as shown, with three layers of dielectric material (not shown in FIG. 2E) coupled between the four conductive layers 271, 272, 273, 274 when stacked vertically. The top and bottom layers 271, 274 may be grounded and thus form an electric shield. Furthermore, small linear breaks 271A, 274 a may be present in both of the top and bottom layers 271, 274 so that the ground planes 271, 274 don't act like additional shorted turns. In between the top and bottom ground layers 271, 274, the +loop 273 and the −loop 272 may be positioned, with the leads from the two loops 272, 273 being coupled to a balanced amplifier (not shown in FIG. 2E). The +loop 273 and the −loop 272 may be center tapped in some examples. The inner diameter of the two loops 272, 273 may be approximately 1 inch, and may be slightly greater than the inner diameter of the circular void in the two grounded planes 271, 274.” [0070]);
wherein the electronic oscillator circuit is configured to oscillate with the tunable coil as frequency determined element at the first frequency and second, different frequency (“Standard digital phase-lock loop techniques may be used to derive the selectable frequencies from a single stable crystal-controlled clock oscillator. As described above, the digital portions of the synthesizer 110 may be implemented in one of the FPGAs 110 in the processing unit 104.” [0078]); and
wherein the readout electronics include at least one processor programmed to:
generate a first amplitude signal from the first frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]);
generate a second amplitude signal (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]) and a phase shift signal at the second frequency (“During monitoring, the phase shift angle versus frequency data is collected from the USB interface and appropriate status and alert methods are applied to the data. The clinician may be informed if additional actions or emergency responses are indicated. The phase shift versus frequency data and additional status information is logged in the laptop 102 for later reference.” [0033]; “Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated... In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “As mentioned above, the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Regardless of whether pipelining is used, the process of using different transmit frequencies may be repeated for any number of transmit frequencies with a desired spectral frequency scan, and may also be repeated for one or more frequencies within the spectral scan. The calculated phase shifts for each frequency may be transferred to the laptop 102 directly from the phase shift measurement FPGA 114 in some examples.” [0088]; “The phase shifts at different frequencies may vary with different fluid changes, as described, for example, U.S. Pat. No. 7,638,341, which is hereby incorporated by reference in its entirety for all purposes. Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency. Using ratios of phase shifts at different frequencies can provide additional information about the types of fluids and how they are changing. For example, the ratio of phase shift at a first frequency to the phase shift at a second frequency may be a good parameter to assess blood content or to separate edema from bleeding or other fluid change... Using combinations of phase shift and/or attenuation data at various frequencies, ratios or other functions of those phase shifts and/or attenuations, and/or time-based methods may all be combined and optimized in various embodiments to provide a range of useful information about tissue and/or fluid changes to clinicians.” [0110]-[0113]; “the VIPS device may capture electrical property data at a multitude of frequencies. This data may include measurements of the phase shift and attenuation of voltage or current signals between the emitter and detector.” [0148]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]) and generating vital sign data from both the magnitude signal component at the first frequency and a signal produced by the phase shift signal component at the second frequency (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]);
combine the phase shift signal with the first amplitude signal to generate a first combined signal (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]);
combine the phase shift signal with the second amplitude signal to generate a second combined signal (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]); and
derive at least one vital sign parameter from at least one of the first and second combined signals (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]).

Claims 3-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyeth, or in the alternative, Wyeth in further view of Oum, or in the alternative, Wyeth in further view of Steffen, as applied to claims 1 and 2, respectively above, and further in view of Iyer et al. (“Contactles Detection and Analysis of Human Vital Signs Using Concurrent Dual-Band RF System” 2013), hereinafter “Iyer.”

Regarding claim 3, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a loop impedance phase shift signal component at the second frequency (“During monitoring, the phase shift angle versus frequency data is collected from the USB interface and appropriate status and alert methods are applied to the data. The clinician may be informed if additional actions or emergency responses are indicated. The phase shift versus frequency data and additional status information is logged in the laptop 102 for later reference.” [0033]; “Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated... In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “As mentioned above, the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Regardless of whether pipelining is used, the process of using different transmit frequencies may be repeated for any number of transmit frequencies with a desired spectral frequency scan, and may also be repeated for one or more frequencies within the spectral scan. The calculated phase shifts for each frequency may be transferred to the laptop 102 directly from the phase shift measurement FPGA 114 in some examples.” [0088]; “The phase shifts at different frequencies may vary with different fluid changes, as described, for example, U.S. Pat. No. 7,638,341, which is hereby incorporated by reference in its entirety for all purposes. Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency. Using ratios of phase shifts at different frequencies can provide additional information about the types of fluids and how they are changing. For example, the ratio of phase shift at a first frequency to the phase shift at a second frequency may be a good parameter to assess blood content or to separate edema from bleeding or other fluid change… Using combinations of phase shift and/or attenuation data at various frequencies, ratios or other functions of those phase shifts and/or attenuations, and/or time-based methods may all be combined and optimized in various embodiments to provide a range of useful information about tissue and/or fluid changes to clinicians.” [0110]-[0113]; “the VIPS device may capture electrical property data at a multitude of frequencies. This data may include measurements of the phase shift and attenuation of voltage or current signals between the emitter and detector.” [0148]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]) and generating vital sign data from both the magnitude signal component at the first frequency and a signal produced by the phase shift signal component at the second frequency (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]).
However, Wyeth may not explictly disclose the heart rate is derived from both the magnitude signal component at the first frequency and the phase shift signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the heart rate is derived from both the magnitude signal component at the first frequency and the phase shift signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; Fig. 1 demonstrates that the Dualband Bandpass Filter high pass filters the received signal to separate the high frequency signal of information 2 from the low frequency signal of information 1; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191; “Further, to precisely estimate the respiration rate and heartbeats, correlation between the spectrums obtained from both bands, is carried out.” P. 193; “FT and WT is used to analyze the spectrum of the received signal. The signals, obtained from the two RF bands, are correlated to predict the exact heartbeat and respiration rate. The measurement setup successfully captures the respiration and the heartbeat signal without any variation at different bands.” P. 194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of high pass filtering the return signal to separate the high frequency signal from the low frequency signal and using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Regarding claim 4, Wyeth may not explictly disclose the vital sign data includes a respiration rate derived from the at least one signal component of the electrical response at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the vital sign data includes a respiration rate derived from the at least one signal component of the electrical response at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Regarding claim 5, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a magnitude signal component at the second frequency (“A variety of signal processing analysis techniques, including frequency domain approaches, such as discrete Fourier transforms (DFT) and Fast Fourier Transforms (FFT) analysis, may be applied to the VIPS measurements to reveal the frequency distribution of the oscillations in cerebral fluids, which derive from the patient's heart rate. These techniques may be applied to the measured VIPS phases and/or magnitude data for multiple radio frequencies, either alone or in combination. Useful combinations for analysis include theoretically and empirically derived formulae that use weighted combinations of VIPS phases and amplitude data to create indicators that correlate with blood volume, cerebrospinal fluids, edema, or other relevant fluid characteristics. When an external cardiac signal is available for correlation, the period and frequency of the cardiac cycle is provided and may be used with processing approaches, such as applying averages, medians, or other statistics to VIPS measurements at each of the measured portions of the cardiac cycle, then calculating the differences between bins to determine the magnitudes of the fluid changes associated with the cardiac cycle” [0131]; “a signal processing algorithms, e.g. FFT, DFT, may be applied by the processing unit 104 and/or computing device (e.g., laptop, desktop, server) to the measured phases, amplitudes, and/or weighted combinations such as the computed indicators that correlate with blood, CSF, etc. In order to determine heart rate (a frequency) and/or amplitudes of fluid changes associated cardiac cycle.” [0167]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]).
However, Wyeth may not explictly disclose the respiration rate is derived from at least the magnitude signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the respiration rate is derived from at least the magnitude signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Regarding claim 6, Wyeth discloses the at least one signal component of the electrical response at the second frequency includes a phase shift signal component at the second frequency (“During monitoring, the phase shift angle versus frequency data is collected from the USB interface and appropriate status and alert methods are applied to the data. The clinician may be informed if additional actions or emergency responses are indicated. The phase shift versus frequency data and additional status information is logged in the laptop 102 for later reference.” [0033]; “Multiple frequencies may thus be emitted from the transmitter 120 and subsequent phase shifts calculated... In an alternate embodiment, the emitter can emit a single frequency simultaneously with harmonic frequencies, or through the use of multiple frequency generators, for later separation using techniques such as Fast Fourier Transform (FFT). Simultaneous emission of multiple frequencies can be advantageous for noise cancellation, motion rejection and other purposes.” [0063]; “As mentioned above, the diagnostic system 100 collects phase shift data for transmitted time-varying magnetic fields at multiple frequencies because the phase shifts contributed by various tissue types and body fluids may vary with frequency.” [0078]; “Regardless of whether pipelining is used, the process of using different transmit frequencies may be repeated for any number of transmit frequencies with a desired spectral frequency scan, and may also be repeated for one or more frequencies within the spectral scan. The calculated phase shifts for each frequency may be transferred to the laptop 102 directly from the phase shift measurement FPGA 114 in some examples.” [0088]; “The phase shifts at different frequencies may vary with different fluid changes, as described, for example, U.S. Pat. No. 7,638,341, which is hereby incorporated by reference in its entirety for all purposes. Certain patterns of phase shift may be correlated with certain clinical conditions. For example, a condition such as bleeding or edema may be evidenced by an increase in phase angle at one frequency, with a concurrent decrease at a different frequency. Using ratios of phase shifts at different frequencies can provide additional information about the types of fluids and how they are changing. For example, the ratio of phase shift at a first frequency to the phase shift at a second frequency may be a good parameter to assess blood content or to separate edema from bleeding or other fluid change… Using combinations of phase shift and/or attenuation data at various frequencies, ratios or other functions of those phase shifts and/or attenuations, and/or time-based methods may all be combined and optimized in various embodiments to provide a range of useful information about tissue and/or fluid changes to clinicians.” [0110]-[0113]; “the VIPS device may capture electrical property data at a multitude of frequencies. This data may include measurements of the phase shift and attenuation of voltage or current signals between the emitter and detector.” [0148]; “One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]) and generating vital sign data from both the magnitude signal component at the first frequency and a signal produced by the phase shift signal component at the second frequency (“One formula, B(p(f1), a(f2)), may be empirically derived which is strongly correlated with intracranial blood volume. In the present example, the formula B, is a function of phase shift (p) at a particular frequency (f1) and attenuation (a) at the same or another frequency f(2).” [0150]).
However, Wyeth may not explictly disclose the respiration rate is derived from both a magnitude signal component at the second frequency and the phase shift signal component at the second frequency.
However, in the same field of endeavor of RF detection of vital signs Iyer teaches the respiration rate is derived from both a magnitude signal component at the second frequency and the phase shift signal component at the second frequency (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191; “Further, to precisely estimate the respiration rate and heartbeats, correlation between the spectrums obtained from both bands, is carried out.” P. 193; “FT and WT is used to analyze the spectrum of the received signal. The signals, obtained from the two RF bands, are correlated to predict the exact heartbeat and respiration rate. The measurement setup successfully captures the respiration and the heartbeat signal without any variation at different bands.” P. 194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Regarding claim 12, while Wyeth discloses a display (“The program generates a graphical user interface (GUI) that is displayed on the screen of the laptop 102.” [0030]), Wyeth may not explictly disclose that the display is configured to display the derived at least one vital sign parameter.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches the display is configured to display the derived at least one vital sign parameter (Fig. 11 demonstrates the display of the heart rate and respiration rate).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of a display with Iyer’s teaching of displaying heart rate and respiration rate information to achieve the predictable result of providing the user an intuitive means to view the output heart rate and respiration rate and to verify the “sanity” of the algorithms output compared to expected ranges for heart rate and respiration rate. 

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Wyeth or, in the alternative, under 35 U.S.C. 103 as obvious over Wyeth in further view of Steffen.

Regarding claim 8, Wyeth discloses the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil (“When activated, the first transmission module transmits a first time varying magnetic field through the tissue of the patient, and the second and third transmission modules receive first and second versions, respectively, of the first magnetic field and transmit a first received magnetic field data corresponding to the first and second versions to the processing element. The processing element provides transmission data corresponding to the first received magnetic field data to the wireless networking interface, which in turn transmits the transmission data wirelessly to the external computing device.” [0008]; “One FPGA 110 may synthesize a time-varying signal to be provided to a transmitter (transmitter may be alternatively be referred to by emitter) 120 to generate a magnetic field, the second FPGA 112 may collect and average digital samples of transmitted and received magnetic fields, and the third FPGA 114 may measure the phase shift between the transmitted and received signals representative of the transmitted and received magnetic fields.” [0034]; “the emitted magnetic field may be sampled from the transmitter 120 in another fashion, such as by measuring the current and/or voltage present on the transmitter 120.” [0040]; “a second, independent, smaller, concentric loop 260 is used to sense the transmitted magnetic field and provide a current representative of the same to the A to D converter.” [0069]; “measure the change in phase shift induced by changes in fluid content within, for example, a patient's head (“intracranial fluid”).” [0110]; “Different biological tissues have varying electrical properties and thus induce different phase shifts and attenuations. By examining the frequency response of the electrical property changes—e.g., phase shift—it is possible to examine volume changes of each of the types of fluid separately.” [0149]; “The sensing coil detected the primary magnetic field and its perturbation through a proximal conductive sample. To avoid inductive pickup, the leads of the coils were twisted. The amplifiers were connected as conventional operational amplifiers and collected the reference voltage (Vref) and the induced voltage (Vind) in the excitation and sensing coils, respectively.” [0175]; see also Figs. 2 and paragraphs [0066]-[0074]).
Additionally, or in the alternative, Wyeth may not explictly disclose the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil.
However, in the same field of endeavor of RF detection of vital signs, Steffen teaches the readout electronics are programmed to measure the electrical response by at least one of measuring eddy current-induced magnetic fields in the RF loop coil and eddy-current induced conductivity in the RF loop coil (“Thus, the volume change of the heart changes the eddy-current distribution leading to a re-induced magnetic field coupling back into the excitation coil, as visualized in Fig. 5. This results in an additional voltage inducted into the coil. Due to the double induction and thus double derivation, the corresponding change in the voltage of the exitation coil is in counter-phase with the exitation current, thus affecting only the apparent resistance of the coil and not the reactance. If the model is combined with the sensors’s sensitivity in Section III-B.1, the expected signal is similar to the measured results. “ Fig. 5, 1) Monitoring of the Isolated Heart Activity P.252-253; “In order to keep the measurements simple, the ratio between re-induced voltage and excitation current was not measured directly. Instead an LC-oscillator-based approach was employed. Based on these calculation a measurement setup was build, which does not directly measure the re-induced voltage, instead, fixed capacitors (33 pF) and a feedback stage are added to form an LC-oscillator. The resulting schematic is shown in Fig. 6. The oscilator is realized as a 180 phaseshift element in configuration, which is placed in the feedback loop of an inverting amplifier. The resulting frequency is feed to a 4:1 predevider (74HC93) which allows to stay within the counting frequency limits of the Texas Instruments MSP430F149 Microcontroller.” 1) Monitoring of the Isolated Heart Activity P.253; see also Fig. 6 demonstrating capacitors employed in the coil system to measure the re-induced magnetic field coupling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of readout A/D converters and FPGAs with Steffen’s teaching of a readout capacitor to measure impedance changes due to induced changes to the magnetic field from the eddy current to achieve the predictable result of providing a simple means by which to monitor volume changes in the subject due to heart and respiratory motion. Steffen, 1) Monitoring of the Isolated Heart Activity P.253.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wyeth in further view of Oum, or, in the alternative, Wyeth, as in claim 1 above, and in further view of Iyer, or, in the alternative, Wyeth in further view of Steffen, as in claim 1 above, and in further view of Iyer.

Regarding claim 13, while Wyeth discloses the first frequency is less than or equal to 500 MHz (“One range of electromagnetic frequencies appropriate for an inductive phase shift measurement based system 100 for brain fluid diagnostics is in the radio frequency (RF) range from about 20 MHz to 300 MHz, although other frequencies may also be used, such as between 1 MHz and 500 MHz, between 3 MHz and 300 MHz, and so forth” [0064]), Wyeth may not explictly disclose the second frequency is at least one gigahertz.
However, in the same field of endeavor of RF detection of vital signs, Oum teaches the second frequency is at least one gigahertz (2.4Ghz, P.921 para 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of a tunable multi-frequency RF coil with Oum’s teaching of utilizing a second frequency that is at least one gigahertz to achieve the predictable result of optimizing the penetration depth of the RF signal to target movement of the chest wall or deeper structures. See Oum P.920 para 3 – P.921 para 2.
Additionally or in the alternative, in the same field of endeavor of RF detection of vital signs, Iyer teaches the second frequency is at least one gigahertz (“The vital signs are captured by a concurrent dual-band measurement setup operating at 2.4/5.2Ghz band.” Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of a tunable multi-frequency RF coil with Iyer’s teaching of utilizing a second frequency that is at least one gigahertz to achieve the predictable result of enhancing overall system performance by increasing the sensitivity of the system. Iyer, P. 186.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wyeth in further view of Steffen.

Regarding claim 14, while Wyeth discloses the readout electronics being configured to measure an impedance value of the RF coil at each of first and second frequencies (“image the biological impedance of a patient's brain” [0039]; “the FFT for each of the transmitter and receiver time domain waveforms can be calculated (in other embodiments, however, the FFT may be calculated by an FPGA or other processor proximate the A to D converters). The resulting real and imaginary solutions which represent the resistive and reactive frequency domain data can then be converted from cartesian to polar coordinates, thus yielding frequency domain plots of the magnitude and phase of the waveforms. The phase of each waveform can be obtained from the frequency domain plots of phase for the frequency of interest.” [0100]; “VIPS could be used to detect early stages of intracranial swelling, hyperemia, venous pooling, hemorrhage, ischemia, blood flow rate changes or other biologic changes affecting the tissue's bioimpedance.” [0160]), Wyeth may not explicitly disclose the readout electronics include a capacitor operably disposed on a portion of the RF coil, the capacitor being configured to measure an impedance value of the RF coil.
However, in the same field of endeavor of RF detection of vital signs, Steffen teaches the readout electronics include a capacitor operably disposed on a portion of the RF coil, the capacitor being configured to measure an impedance value of the RF coil (“In order to keep the measurements simple, the ratio between re-induced voltage and excitation current was not measured directly. Instead an LC-oscillator-based approach was employed. Based on these calculation a measurement setup was build, which does not directly measure the re-induced voltage, instead, fixed capacitors (33 pF) and a feedback stage are added to form an LC-oscillator. The resulting schematic is shown in Fig. 6. The oscilator is realized as a 180 phaseshift element in configuration, which is placed in the feedback loop of an inverting amplifier. The resulting frequency is feed to a 4:1 predevider (74HC93) which allows to stay within the counting frequency limits of the Texas Instruments MSP430F149 Microcontroller.” 1) Monitoring of the Isolated Heart Activity P.253; see also Fig. 6 demonstrating capacitors employed in the coil system to measure the re-induced magnetic field coupling).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of readout A/D converters and FPGAs with Steffen’s teaching of a readout capacitor to achieve the predictable result of providing a simple means by which to monitor volume changes in the subject due to heart and respiratory motion. Steffen, 1) Monitoring of the Isolated Heart Activity P.253.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wyeth, or in the alternative, Wyeth in further view of Oum, or in the alternative, Wyeth in further view of Steffen, as applied to claim 16, respectively above, and further in view of Iyer.

Regarding claim 17, Wyeth may not explictly disclose the at least on processor is further programmed to:
derive a heart rate signal from the first combined signal; and
derive at least one of a breathing rate signal and a breathing depth signal from the second combined signal.
However, in the same field of endeavor of RF detection of vital signs, Iyer teaches to derive a heart rate signal from the first combined signal (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191; “Further, to precisely estimate the respiration rate and heartbeats, correlation between the spectrums obtained from both bands, is carried out.” P. 193; “FT and WT is used to analyze the spectrum of the received signal. The signals, obtained from the two RF bands, are correlated to predict the exact heartbeat and respiration rate. The measurement setup successfully captures the respiration and the heartbeat signal without any variation at different bands.” P. 194); and
to derive at least one of a breathing rate signal and a breathing depth signal from the second combined signal (“The RF system for measurement of heartbeat and respiration rate consists of dualband subsystems. The received signal is composed of the carrier frequency and the information regarding the heartbeats and respiration. The required information (i.e. information 1 and 2) at two bands can be retrieved with the help of two wideband mixers and a dualband local oscillator (LO) along with proper signal processing.” P. 187; “A multi-band system employs different RF frequencies. Higher frequencies allow signal detection with very minute variations but at the cost of increased noise. On the other hand, lower frequencies minimizes the noise but with decreased detection sensitivity.” P. 186; “According to [6], the received signal Sref(t) can be approximated as: [Equation 2] where,… [4π.x(t)/λ] is the phase-shift due to chest movement of the human subject.” P. 187; “This RF system aims at monitoring the heartbeat and the respiration of a human subject. For this intention, it is required to measure the rate of phase change in the reflected wave from the chest and the heart wall of the human being.” P. 188; “Real time readings of heartbeats and respiration rates from VNA are captured and processed through a MatLab program. The sampling frequency is kept at 3.2-Hz as the maximum frequency of heartbeat can be of 1.5-Hz. Fig. 8 shows the measured phase variation information. The phase information in forward transfer gain, S21, is captured from VNA. This gives the required phase variation frequencies. These frequencies can be interpreted as the heartbeat and respiration rate. FT and WT is applied on these signals to detect the desired frequency components of the heartbeat and the respiration rate.” P. 191; “Further, to precisely estimate the respiration rate and heartbeats, correlation between the spectrums obtained from both bands, is carried out.” P. 193; “FT and WT is used to analyze the spectrum of the received signal. The signals, obtained from the two RF bands, are correlated to predict the exact heartbeat and respiration rate. The measurement setup successfully captures the respiration and the heartbeat signal without any variation at different bands.” P. 194).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wyeth’s disclosure of using the combination of phase shift and magnitude signals between frequencies to determine vital sign information from a subject with Iyer’s teaching of using the combination of the high frequency signal and the low frequency signal to generate a heart rate to achieve the predictable result of enhancing overall system performance by combining the data from various frequencies to minimize noise while maximizing sensitivity wherein higher frequencies are more sensitive but are more noisy and lower frequencies are less sensitive but are less noisy. Iyer, P. 186. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iskander et al. (U.S. Pub. No. 2016/0235331 and U.S. Pub. No. 2014/0323823) disclose a multiple frequency radar system for which any two received signals corresponding to the transmitted frequencies may have the magnitude and phase components combined to generate vital sign data for the heart and lungs including heart and respiration rate.
Chioukh et al. (“Multi-frequency radar systems for monitoring vital signs” 2010 and “Integrated radar systems for precision monitoring of heartbeat and respiratory status” 2009) disclose a three frequency radar system of which any two received signals corresponding to the transmitted frequencies may have the magnitude and phase components combined to generate vital sign data for the heart and lungs.
Chioukh (“Système médical intégré de radar pour la surveillance de précision des battements cardiaques et du statut respiratoire” 2009) discloses a three frequency radar system of which any two received signals corresponding to the transmitted frequencies may have the magnitude and phase components combined to generate vital sign data for the heart and the lungs.
Chioukh (“Nouveau radar harmonique à diversité de fréquence pour la détection des signes vitaux” 2015) discloses a dual frequency radar system for which the two received signals corresponding to the transmitted frequencies have the magnitude and phase components combined to generate vital sign data for the heart and the lungs.
Wiesner (“A multifrequency interferometric CW radar for vital signs detection” 2009) discloses a a three frequency radar system of which any two received signals corresponding to the transmitted frequencies may have the magnitude and phase components combined to generate vital sign data for the heart and the lungs.
Fletcher & Han (“Low-cost differential front-end for doppler radar vital sign monitoring” 2009) discloses a dual frequency radar system for which the two received signals corresponding to the transmitted frequencies have the magnitude and phase components combined to generate vital sign data for the heart and the lungs. 
Liu et al. (U.S. Pub. No. 2017/0172425 and U.S. Pub. No. 2018/0235481) disclose vital sign monitoring devices for measuring the heart and respiratory rate using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Waffen-Schmidt et al. (WO2006/111877) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit and a Faraday and ground shield.
Reining et al. (U.S. Pub. No. 6,359,449) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Sarhan et al. (U.S. Pub. No. 2017/0042437) discloses a vital sign monitoring device for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Driesel et al. (U.S. Pub. No. 2014/0197832) discloses a vital sign monitoring device using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Iyer et al. (“Reconfigurable multiband concurrent RF system for non-invasive human vital sign detection” 2014 and “Contactless detection and analysis of human vital signs using concurrent dual-band RF system” 2013) disclose vital sign monitoring devices for measuring the heart and respiratory rate using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Cordes et al. (“A full digital magnetic induction measurement device for non-contact vital parameter monitoring (MONTOS)” 2012) discloses vital sign monitoring devices for measuring the heart and respiratory rate using a tunable radio frequency, RF, loop coil combined with an electronic oscillator circuit. 
Liebold et al. (“Contact-less human vital sign monitoring with a 12 channel synchronous parallel processing magnetic impedance measurement system” 2009) discloses vital sign monitoring devices for measuring the heart and respiratory rate using radio frequency, RF, loop coil combined with an electronic oscillator circuit at a plurality of frequencies.
Teichmann et al. (“Respiration monitoring based on magnetic induction using a single coil” 2010) discloses vital sign monitoring devices for measuring the heart and respiratory rate using a radio frequency, RF, loop coil combined with an electronic oscillator circuit.
Steffen et al. (“Multichannel simultaneous magnetic induction measurement system (MUSIMITOS)” 2008) discloses vital sign monitoring devices for measuring the heart and respiratory rate using radio frequency, RF, loop coils combined with an electronic oscillator circuit at a plurality of frequencies.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        

/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793